DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Drawings
The drawings were received on 06/08/2022.  These drawings are accepted.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0360544 to Vanheule et al. “Vanheule” in view of U.S. Publication No. 2018/0233222 to Daley et al. “Daley”, U.S. Publication No. 2019/0200900 to Thelen et al. “Thelen” and NPL “In vivo articular cartilage deformation: non-invasive quantification of intrastrain tissue during joint contact in the human knee” to Chan et al. “Chan” or alternatively Vanheule in view of Daley and U.S. Publication No. 2005/0270029 to Ehman et al. “Ehman”.  
As for Claims 1-2, Vanheule discloses a surgical system for assessing a patient (Abstract) comprising an imaging system configured to obtain image data of an anatomy of a patient (102 in Fig. 1 and corresponding descriptions) where the imaging system may be an MRI (Paragraph [0018]) configured to image the knee of a patient.  Examiner notes that the MRI image of the knee would include a ligament in its broadest reasonable interpretation.  Vanheule further discloses a computer system coupled to the imaging system (104, 106, 108, 110, 112, 114 in Fig. 1 and corresponding descriptions) configured to receive a patient specific model of the anatomy of the patient along with the imaging data (Paragraphs [0014], [0016], [0019]-[0021]) in order to perform a simulation (110 in Fig. 1 and corresponding descriptions) comprising a virtual operation (e.g. implant sizing/placement) simulating the effects of performing one or more procedures on the anatomy that are configured to balance strains in collateral ligaments (Paragraphs [0003], [0006], [0015], [0022]-[0023], [0029]-[0030], [0032]-[0033]).  Fig. 5 depicts an iterative process to select certain implant configurations and repeat the selection process in order to select the best implant configuration for each objective function.  Examiner notes that any change to initial implant configurations would be considered an update to a surgical plan that modifies a surgical step for bone associated with the surgical plan in its broadest reasonable interpretation given that Vanheule discloses the various implant configurations require different angles and locations of bone cuts (Paragraph [0030]).   Vanheule further discloses where the simulation module can conduct a series of simulations that consider configuration variations in the placement or shape of the implant. These various placement locations may be associated with bone resections that are needed in order to complete the arthroplasty procedure (Paragraph [0030]).  
While Vanheule’s patient specific model and simulations can be based on, at least in part, ligament strain data (Paragraphs [0015], [0016], [0027], [0033]), Vanheule does not appear to disclose a mechanical driver configured to be positioned on the patient and induce vibrational shear waves in the anatomy that can be visualize by the MRI system as claimed.  
Daley teaches from within a similar field of endeavor with respect to surgical systems for assessing a patient for creating/modifying a surgical plan (Abstract; Paragraphs [0011]-[0012]) where the surgery may include a knee replacement and where the plan typically includes, inter alia, a proposed depth of bone resection on the femur that relates to balancing ligament tension, soft tissue balance, stability of the knee, and a component (e.g. prosthesis) that fits the femur without undue irritation to the surrounding tissue (Paragraphs [0003] and [0022]).  Daley discloses wherein the system receives patient imaging data of ligaments (Paragraph [0020]) and wherein conventional imaging technique such as MRI, radiography, ultrasound, x-ray, elastography (emphasis added) are used to collect data for the plan (Paragraph [0056]).  
Daley does not expressly disclose where the MR elastography includes a mechanical driver as claimed.  
Thelen teaches from within a similar field of endeavor with respect to assessing/adjusting knee ligament tension (Paragraphs [0006] and [0108]-[0110]) during a knee arthroplasty procedure with elastography data where a stimulator probe configured to be positioned on the patient is used to induce shear waves in the anatomy (Paragraphs [0006], [0007], [0042], [0051], [0072] and [0125]).  While Thelen uses ultrasound to assess the shear wave across the ligament, one skilled in the art would recognize that magnetic resonance elastography and ultrasound elastography are the two conventionally known modalities and one skilled in the art would have been motivated to have used Daley’s MR elastography imaging system to facilitate the ligament balance assessment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or obvious to try implementing the ligament elastography technique with MRI given that there is a finite number (e.g. two) of identified, predictable potential solutions.  
Chan is provided as an additional reference to support the conclusion of obviousness to use MR elastography techniques on the knee.  For example, Chan teaches from within a similar field of endeavor with respect to assessment of knee attributes with MRI during loading (Abstract; Figs. 1-2 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the system and method described by Vanheule, particularly the ligament strain information to be collected with conventional MR elastography techniques utilizing a mechanical driver to induce vibrational strains as described by Daley and Thelen in order to enhance the accuracy of ligament strain data used in Vanheule’s simulations.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively, Ehman teaches from within a similar field of endeavor with respect to MRI elastography systems and methods where the elastography data is collected using a mechanical driver positioned on the patient (e.g. 22 in Fig. 1 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the system and method described by Vanheule, particularly the ligament strain information to be collected with conventional MR elastography techniques utilizing a mechanical driver to induce vibrational strains as described by Daley and Ehman in order to enhance the accuracy of ligament strain data used in Vanheule’s simulations.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 3-4 and 6, Vanheule discloses where implants of different sizes can be selected for simulation (Paragraphs [0030] and [0043]).  Examiner notes that different sizes of implants would have different thicknesses in its broadest reasonable interpretation.  In addition, Daley discloses wherein the surgery may include a knee replacement where the plan typically includes, inter alia, a proposed depth of bone resection on the femur that relates to balancing ligament tension, soft tissue balance, stability of the knee, and a component (e.g. prosthesis) that fits the femur without undue irritation to the surrounding tissue (Paragraphs [0003] and [0022]).  The plan and modified plans may be displayed (Paragraphs [0018]-[0019]).  Examiner notes that in the modified system, the mechanical property (e.g. elastography data) would be indicative of the ligament tension balancing and may be used to update the plan (e.g. change prosthesis shape/thickness or adjust bone resection) in its broadest reasonable interpretation.  

Regarding Claim 5, Vanheule discloses where a ligament “set” may be selected or where a second/additional ligament can be selected for the simulation (Paragraph [0045]).  In addition, Thelen depicts where two ligaments may be imaged (Fig. 11 and corresponding descriptions).  Examiner notes that the updated plans may take into account the mechanical property when deciding if a resection cut needs to be altered in its broadest reasonable interpretation.  
With respect to Claim 13, Daley’s plan and modified plans may be displayed (Paragraphs [0018]-[0019]).  
As for Claims 14-15, Vanheule discloses where simulations of kinematic behavior of the knee are used for the simulations including a simulated range of motion (Paragraphs [0015] and [0031]).  In addition, Daley explains that in some example, kinematic and soft tissue data may be collected and a virtual model may be updated based on such intra-operative data (Paragraph [0062]).  Furthermore, the system may indicate to the surgeon that one or more anatomical measurements need to be made such as range of motion to continue to execute the plan (Paragraph [0064]).  
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793